680 F.3d 1104 (2012)
Karen GOLINSKI, Plaintiff-Appellee,
v.
UNITED STATES OFFICE OF PERSONNEL MANAGEMENT; John Berry, Director of the United States Office of Personnel Management, in his official capacity, Defendants, and
Bipartisan Legal Advisory Group of the U.S. House of Representatives, Intervenor-Defendant-Appellant.
Karen Golinski, Plaintiff-Appellee,
v.
United States Office of Personnel Management; John Berry, Director of the United States Office of Personnel Management, in his official capacity, Defendants-Appellants, and
Bipartisan Legal Advisory Group of the U.S. House of Representatives, Intervenor-Defendant.
Nos. 12-15388, 12-15409.
United States Court of Appeals, Ninth Circuit.
May 22, 2012.
Tara L. Borelli, Jon Davidson, Shelbi Diane Day, Esquire, Lambda Legal Defense and Education Fund, Inc., Los Angeles, CA, Gregory P. Dresser, Aaron David Jones, Rita Lin, James R. McGuire, Esquire, Morrison & Foerster LLP, San Francisco, CA, Susan L. Sommer, Lambda Legal Defense & Education Fund, Inc., New York, NY, for Plaintiff-Appellee.
Benjamin Seth Kingsley, August E. Flentje, Michael Jay Singer, DOJ-U.S. Department of Justice, Washington, DC, for Defendants.
H. Christopher Bartolomucci, Paul D. Clement, Conor Brendan Dugan, Nicholas James Nelson, Bancroft PLLC, Christine Davenport, Kerry William Kircher, Kirsten W. Konar, Todd B. Tatelman, Assistant Counsel, William Pittard, Esquire, Deputy General Counsel, U.S. House of Representatives Office of General Counsel, Washington, DC, for Intervenor-Defendant-Appellant.
Before: SIDNEY R. THOMAS, Circuit Judge and En Banc Coordinator.

ORDER
Pursuant to G.O. 5.2, the petition for initial hearing en banc was circulated to the court. A time was established by which any judge could request a vote on the petition. No judge requested a vote within the time period. Therefore, the petition for initial hearing en banc is denied.
Chief Judge Kozinski and Judge Reinhardt did not participate in the consideration of this matter.
The order filed April 11, 2012, remains in effect. The Clerk shall calendar these consolidated appeals for argument before a three-judge panel during the week of September 10-14, 2012, in San Francisco.